COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 02-14-00293-CV


American Homeowner Preservation            §    From the 236th District Court
Fund, LP
                                           §    of Tarrant County (236-265110-13)
v.
                                           §    September 3, 2015

Brian J. Pirkle, Tarrant County,           §    Opinion by Justice Sudderth
Tarrant County Hospital District, City
of Sansom Park, and Tarrant County
Community College District

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to delete

the declaration that the Lewis note is “null and void and has no force and effect.”

It is ordered that the judgment of the trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Bonnie Sudderth___________
                                         Justice Bonnie Sudderth